 DECISIONS O()F NATI()NAI. IAH()OR RELATIONS BOARDC-E Cast Equipment-Furnace Systems, a Division ofCombustion Engineering, Inc. and Gerald Se-mentilli. Case 4-CA-11300February 26, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATIR ANDMILMBERS JENKINS AND HUNTEROn August 20, 1981, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and toI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Hoard's established policy not tooverrule an administrative lasw judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence corn-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsAlthough sec. ll.A,(I), par. 9, of the Administrative Lasw Judge's Deci-sion states that "Cossey claimed [that he and Gadoury. Respondent's pro-duction superintendent,l spoke of the employees' current efforts to inves-tigate union representation," the record does not so reflect. Despite thiserror, the Administrative Lass Judge correctly concluded that Respond-ent had no direct knowledge of union activity, but that such kno. ledgewas properly inferred based upon Gadoury's agreement to meet with theemployees to discuss or iron out shop problems. Gadoury's June 28 andJuly 9. 1980, threats to fire the employees and close the Burlington facili-ty in the event of unionization, the likelihood that Gadoury's wife wouldhave told Gadoury of her knowledge that the employees had voted tobring in a union, and the fact that the employees' protected activitiescould not have escaped Gadoury in view of the small employee comple-ment. In addition to these factors, we also note that the employeesopenly discussed the issue of their possible unionization and, oin Junie 2'7,1980. during their lunch hour taken in Respondent's parking lot, openlyvoted to unionize Respondent's Burlington facility Additionally, we findit unnecessary to rely on the Administrative Law Judge's analysis of Ga-doury's character and management style in order to sustain a finding ofknowledge.Chairman Van de Water and Member Hunter do not adopt any impli-cation by the Administrative Law Judge that Wright Lint, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). is inapplicable to so-called pre-text cases Rather, they agree with his statement that " whatevercharacterization may be attached to the case at bar, the analysis of theSection 8(a)(3) issue remains constant " Thus, the Administrative LawJudge's findings and conclusions herein fully satisfy the analytical objec-tives of Wright LineMember Jenkins finds it unnecessary to rely on Wright Line. supra, inreaching the conclusion that Respondent violated Sec, 8(a)(3) and (1) ofthe Act by discharging Calp. Cooke, Cossey, Lane. and Sementilli Be-cause the Administrative Lawk Judge specifically found that no dualmotive is presented by this case and determined that Respondent's assert-ed reasons for dismissing these employees is a pretext, application of theWright Line analysis in these circumstances serves merely to confuserather than to clarify the rationale.Finally, we note that, in sec II.C.2. par 28, of his Decision, the Ad-ministrative Law Judge inadvertently refers to the date of Respondent'sdischarge of certain of its employees as September 16. We hereby correctthe Decision to reflect that the date of such discharge was June 16260 NLRB No. 65adopt his remedy2and his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,C-E Cast Equipment-Furnace Systems, a Divisionof Combustion Engineering, Inc., Burlington, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Discriminating against any of its employeesby discharging them because they engage in unionactivities."2. Substitute the attached notice for that of theAdministrative Law Judge.We note that no exceptions were filed to that portion of the Adminis-trative Law Judge's recommended remedy that Respondent provide eachof discriminatees herein with a letter of recommendation.Member Jenkins would compute interest on the backpay due the fivediscriminatees in accordance with the formula set forth in his partial dis-sent in Olympic Medical Corporation, 250 NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT threaten to discharge you northreaten to close our plant in order to discour-age you from engaging in union activities.520 C-E CAST EQUIPMENT-FURNACE SYSTEMSWE WILL NOT discriminate against any ofyou by discharging you because you engage inunion activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in thefree exercise of any of the rights described atthe top of this notice.WE WILL make whole, with interest, MelvinCalp, Ron Cooke, David Cossey, Gary Lane,and Gerald Sementilli for all money lost as aresult of our having discriminatorily dis-charged them on July 30, 1980.WE WILL establish a preferential hiring listand, in a nondiscriminatory manner such as se-niority, place the names of the above-namedemployees on it, and, if we resume our pro-duction operations in the area of Burlington,New Jersey, WE WILL offer reinstatement tothem, in the order their names appear on suchlist, to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs.WE WILL delete from all our official recordsall references to the fact that each of theabove-named employees had been dischargedon July 30, 1980, or in any other way hadtheir employment terminated by involuntarymeans.WE WILL deliver a letter of recommendationto each of the above-named employees whichwill indicate their jobs and length of servicewith us, that their work was satisfactory, andthat they would be rehired by us if theyshould apply and we resume our productionoperations in the Burlington, New Jersey, area.Such letters of recommendation shall containno reference whatsoever to the unfair laborpractice proceedings, nor shall they containanything to indicate that the above-named em-ployees' termination of employment was any-thing but voluntary.C-E CAST EQUIPMFNT-FURNACESYSTEMS, A DIVISION OF COMBUS-TION ENGINEERING, INC.DECISIONSTATEMENT OF THE CASENORMAN ZANKEI., Administrative Law Judge: Thiscase was heard on May 6, June 30, and July 1, 1981, atPhiladelphia, Pennsylvania.Upon an original charge filed on August 5, 1980,1 byCharging Party Sementilli, the Regional Director forRegion 4 of the National Labor Relations Board issued acomplaint and notice of hearing on September 24.I All dates hereinafter are 1980. unless otherwise statedIn essence, the complaint alleges the Employer inter-fered with, restrained, and coerced its employees in vio-lation of Section 8(a)(1) of the National Labor RelationsAct, as amended, when, on June 28 and July 9, it issuedthreats of discharge and plant closure.2Additionally, thecomplaint alleges the Employer discriminated against itsemployees in violation of Section 8(a)(3) and (I) of theAct when it discharged employees Gary Lane, MelvinCalp, Ron Cooke, David Cossey, and Sementilli on July30.The Employer filed a timely answer which admittedcertain matters but denied the substantive allegations andthat it had committed any unfair labor practices.All parties appeared at the hearing. Each was repre-sented by counsel and was afforded full opportunity tobe heard, to introduce and meet material evidence, to ex-amine and cross-examine witnesses, to present oral argu-ment, and to file briefs. Counsel for the Board's GeneralCounsel and the Employer's counsel filed briefs onAugust 4, 1981. 1 have carefully considered the contentsof those briefs.Upon consideration of the entire record, the briefs, andmy observation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCIUSIONS1. JURISDICTIONJurisdiction is uncontested. The Employer's answeradmits, and I find, that the Employer, at all materialtimes, has been a Delaware corporation.At all times material herein, the Employer maintaineda facility at Route 130, Burlington, New Jersey.3At thatfacility, the Employer was engaged in the manufactureof furnace systems.During the 12-month period immediately preceding is-suance of the complaint, a representative period, the em-ployer purchased and received materials valued in excessof $50,000, at its Burlington facility directly from pointsoutside of New Jersey.Upon the foregoing, the Employer's admission, andthe record as a whole, I find the Employer is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.4t In his post-trial brief the General Counsel moved to amend complaintpar 4(a) Said unopplsed motion seeks to add the words "and plant clo-sure" to the existing allegation that the Employer threatened employeeswith discharge on July 9 As will be reflected, infra, all parties fully liti-gated both Ihe matter of the discharge threat and plant closure In viewof this, it is permissible to find. exen sua sponte, thati iolations have oc-curred based upon such fully litigated matter. Keystone Pretzel Boakerv.In'c. 242 NL RB 492, fn. 2 (1979) Thus, and because I conclude theamendment is clearl) related to the subject matter of complaint par 4(a).the alleged threat to close having occurred in the context and conversa-ion in vol ing the alleged discharge threat, the General Counsel's motionto amend is granted Bighorn Beverage. 236 NL RB 736, 751-752 (1978).and cases cited herein:i The parties stipulated that the production actisity at the Burlington.New Jersey. facility ended approximately December 314 The complaint contains no allegation Ihat any entity is a labor orga-nitation Aithin the meaning of the Act Thus. no finding is made In thiscornnecllon521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. CredibilitysResolution of the credibility of the respective wit-nesses for the opposing litigants is critical to determina-tion of the instant issues. Such determination creates theunderpinning of my findings of fact.My credibility determinations are based on my obser-vation of witness demeanor, unrefuted testimony, theweight of the respective evidence, established or ad-mitted facts, inherent probabilities, and reasonable infer-ences which may be drawn from the record as a whole.Northridge Knitting Mills, Inc., 223 NLRB 230 (1976);Warren L. Rose Casting Inc., d/b/a V. & W. Castings, 231NLRB 912, 913 (1977); Gold Standard Enterprises, Inc.,234 NLRB 618 (1978).In the credibility contest between the witnesses pre-sented by the General Counsel and those on behalf of theEmployer, a fair assessment of the testimony presentedby each persuades me the versions presented by the Gen-eral Counsel's witnesses are the most reliable. I find thefollowing specific, but not exhaustive, elements impres-sive indicators of the respective reliability of the wit-nesses.The General Counsel presented each of the allegeddiscriminatees, plus Linda Cossey (the wife of allegeddiscriminatee Cossey) as witnesses. 6Three people were presented as witnesses for the Em-ployer. Two of them, Production Superintendent SergeGadoury and General Manager Stephen H. Hamilton,were statutory supervisors at all material times. CharlesJohannes, the Employer's third witness, had been em-ployed as a production employee as a welder at the Bur-lington facility for approximately 1-1/2 to 2 years beforethe production operation was closed at the end of 1980.The testimony which was contested consisted of whatoccurred at (I) a June 21 picnic attended by the Burling-ton employees at Gadoury's home;7(2) subsequent con-versations among employees; (3) conversations betweenthe Cosseys and Gadoury; (4) what occurred around thetimeclock on July 9; and (5) an incident involving a flattire on the automobile of one Hufnagel8on July 30, thedate the Employer admittedly discharged each of the al-leged discriminatees.There are a number of objective factors in the recordwhich I have utilized, in addition to witness demeanor,to make the necessary credibility determinations. Thesefactors follow:I All witnesses. including Charging Party Sementilli, were sequesteredthroughout the proceedings, by agreement between the counsel fior theGeneral Counsel and the Employer's counsel.6 Hereafter, Cossey's wife will be identified as Ms Cosse) and the al-leged discriminatee. as Cossey.7 Other picnics, which were attended by Burlington employees, hadbeen previously held at homes of a variety of other employees The Em-ployer did not sponsor or pay for the picnics. Rather, each participantcontributed something appropriate8 Hufnagel performed services for the Employer under contract, not asa regular production employee At the time of the incidents materialherein. Hufnagel was assigned duties as stockroom attendant1. Testimony regarding events at Gadoury's homeIt is undisputed that, on June 13, Sementilli, Cooke,and Calp punched out early. Upon their return fromlunch, these individuals saw that Gadoury, their supervi-sor, was absent from the premises. They unilaterally de-cided they need not work because of lack of supervision.When Gadoury learned of their actions, he dischargedeach of them on June 16. Although they had been dis-charged, it is undisputed each attended, and was wel-comed at, the June 21 picnic.Each of the five alleged discriminatees herein testifiedthey talked among each other about an apparent need fora union to preserve or enhance job security. These wit-nesses asserted this conversation occurred in the contextof reviewing the implications of the June 16 discharges.Each employee witness also testified that two addition-al informal meetings were held among them on June 26and 27. It was asserted other employees who were notinvolved in the June 21 discussions at the Burlington fa-cility during lunch or breaktimes participated in the laterdiscussions. All agreed that, on June 27, they voted toseek out a union.Gadoury unequivocally denied having any conversa-tion concerning a union at the June 21 picnic. However,Ms. Cossey attended the picnic. She is an executiveboard member and officer of AFSCME, an Internationaloffice workers labor organization. (Her father is also anofficer of a local union of AFSCME.) Ms. Cossey testi-fied she spoke with Gadoury about a union at the picnic.Ms. Cossey claimed she told Gadoury she thought theJune 16 discharges were unfair and that Gadoury waswrong in terminating the three employees. It is undisput-ed that Gadoury decided to reinstate Sementilli, Cooke,and Calp, and did so during the picnic. Ms. Cossey testi-fied she told Gadoury she believed the employeesneeded a union. According to Ms. Cossey, Gadoury re-jected that idea by saying that unions were "a big pain inthe a-, and wanted nothing to do with them."It is undisputed that Ms. Cossey, Gadoury, and Cosseymaintained an active social relationship. They had gone"duning" together in a four-wheel-drive vehicle about 12times and also visited one another's house.One such house visit occurred on June 28. Ms. Cosseytestified extensively, articulately, and comprehensivelyconcerning a conversation she had with Gadoury onJune 28. Interestingly, Gadoury was asked few questionsconcerning this social visit.Ms. Cossey testified she and Gadoury had anotherunion conversation on June 28. Ms. Cossey asserted shetold Gadoury that there are unions which would nothurt the Employer. According to Ms. Cossey, Gadourymaintained he had no use for unions. Specifically, Ms.Cossey recounted, in specific terms, Gadoury's elabora-tion on this subject. Thus, Ms. Cossey claimed that Ga-doury said the Employer maintained the Burlington fa-cility as a tax writeoff. Gadoury is supposed to have saidthat there is union representation at the Employer'sCleveland, Ohio, location and that it is a "pain in the a-." Additionally, Ms. Cossey testified Gadoury said "if a522 C-E CAST EQUIPMENT-FURNACE SYSTEMSunion comes in here [Burlington], the Employer wouldclose the Burlington facility and move to Cleveland."9Ms. Cossey also testified that, on June 28 (the dayafter the alleged discriminatees claimed they voted tolook into a union) she told Gadoury's wife that the em-ployees had already voted to seek union representationand they were looking into the matter.1oCossey also testified he participated in union conversa-tion with Gadoury on June 28 at Gadoury's house. Thus,Cossey claimed they spoke of the employees' current ef-forts to investigate union representation. Cossey askedwhether Gadoury would meet with the employees to dis-cuss their problems. Gadoury assented. (Such a meetingwas not actually conducted.) Cossey's version of theplant closure remark was that Gadoury said if the Unioncame in the Employer would "shut down-everyonewould be fired-and the Employer would move toCleveland."It is undenied that there is union representation atCleveland. Also, Gadoury admitted he personally feltthere was no need for a union at Burlington.As noted, Gadoury unequivocally denied the criticalmatters attributed to him. Employer witness Johanneswas produced apparently to refute the claim that anyunion discussion occurred during the picnic. However, Iconclude Johannes' testimony does not accomplish thispurpose. Thus, though Johannes testified (during directexamination) he heard no union talk at the picnic eventhough he was present during conversations held amongthe alleged discriminatees, he nonetheless acknowledgedhe entered the conversations after they began and leftbefore the conversations ended. Thus, Johannes didnot effectively demonstrate the union conversations didnot occur as the other employees claimed. He, admitted-ly, simply was not present during the entirety of the con-versations among the alleged discriminatees.Moreover, Johannes was evasive when testifying aboutthe picnic. During his direct examination, Johannes wasasked:Q. And during the course of this time (the con-versation among other employees which Johannesadmittedly attended for some time) ...was thereany discussion that you heard by anyone aboutforming a union or unions in general?Johannes responded: "No, I didn't hear anything."The interrogation continued:Q. I'm sorry, you said you didn't hear anything?9 As will he noted, infrua. Gadour', was asked whether he made thisstatement regarding plant closure during the picnic on June 21 lie un-equivocally denied making such a remark However, he was not asked todeny whether or not he made this statement on June 28 as asserted hbyMs. CosseytO Ms. Cossey further testified Gadoury's wife said she did not want tobe the one to tell Gadoury.X Lane, Cossey, and Sementilli climed Johannes was present duringunion discussion among employees at the picnic In view of Lane's andCossey's generally more comprehensive narration. Johannes' more selec-tive account, the degree to which the latter provided testimony corrobo-rating the General Counsel's witnesses, and the neutralizing effect of Jo-hannes' testimony upon its adverse intent, I credit the General Counsels'witnesses over Johaline wherever their tcslimon, conflicsJUDGE ZANKEL: You'll have to answer loud,please? Say yes or no.A. No, I didn't hear no talk about nothing.I consider the above transcript abstract demonstrativeof an effort to avoid testimonial entanglement in a situa-tion calling for a straightforward reply. Not only does itshow a reluctance to be candid but it also defies prob-ability. It is incredulous that Johannes was present forsome part of the conversation but heard absolutely noth-ing. Even if believed, Johannes' ability to support theEmployer's position is vastly diminished. If he trulyheard nothing, his assertions there was no union talk lackprobity.Johannes' inclination toward evasion was demonstrat-ed in yet another way. He was called to testify as a "sur-prise" witness. During direct examination, Johannes testi-fied he first spoke with the Employer's attorney, Kehoe,the Employer's general manager, Hamilton, and Ga-doury 2on the night immediately before he testified.When questioned by counsel for the General Counsel,Johannes denied he discussed the things on which hewould give testimony with Kehoe, Hamilton, or Ga-doury. Instead, Johannes merely asserted those Employ-er representatives advised him they wanted him to be awitness and told him to tell the truth. When questionnedfrom the bench, Johannes maintained that Kehoe andHamilton simply asked him to come into court and tes-tify. However, Johannes then wavered regarding hisconversation with Gadoury. Thus, Johannes finally ac-knowledged he had a "little talk" with Gadoury; andthat they talked about "what happened" concerning atleast one of the events which was the subject of his testi-mony. I consider this reluctance of Johannes to becandid detracts from his overall credibility.On another matter, Johannes actually corroborated thetestimony of the alleged discriminatees. Thus, regardingthe Cossey's testimony they told Gadoury, on June 28,that the employees had voted for a union, Johannes testi-fied that he was present and voted during the June 27vote claimed by each of the alleged discriminatees tohave been held.In sum, wherever Johannes and the General Counsel'switnesses testified on the same subject, I find Johannesless reliable.I conclude the composite of the General Counsel'switness' testimony is chronologically and substantivelylogical. Principally, Ms. Cossey. Lane, and Cossey pre-sented comprehensive and forthright descriptions ofwhat occurred. Their testimony is internally consistent.Particularly impressive is Ms. Cossey's description ofwhat Gadoury is supposed to have said regarding theEmployer's use of Burlington as a tax writeoff as justify-ing possible closure and plant relocation. Her accountwas extremely specific and lucid. She described materialw\vhich plausibly would be spoken by one in Gadoury'smanagerial capacity. The content of Ms. Cossey's narra-tion of this subject is sufficiently specific to remedy itunlikely she had concocted it. Indeed, Gadoury was notat all asked to even deny such a conversation occurred'' Hamilton .illin (Gadours also testified523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor that the substance of it described by Ms. Cossey wasinaccurate. Similarly, apart from making his unequivocalself-serving denials of issuing the alleged unlawfulthreats, Gadoury was not specifically asked to describewhat conversation he had with Cossey on June 28. Cos-sey's account was extensive and forthright.I find the testimony of the other alleged discriminateesmutually corroborative, in material respects, with that ofeach of the other General Counsel witnesses.In contrast, Gadoury's testimony was more stacatto,pervaded with self-serving denials and, in some regards,he made no effort whatsoever to refute the testimony ofthe General Counsel's witnesses.In general, I conclude the scenario of events describedby the General Counsel's witnesses should be credited. Itis logical that the three discharges on June 16 wouldhave stimulated union discussion. The opportunity to doso was conveniently presented at the June 21 picnic. Ga-doury's reinstatement of the three dischargees during thepicnic lends credence to the assertion he was involved indiscussion with at least some of the alleged discrimina-tees. Their candid and direct testimony of what was saidwhile Gadoury was present is plausible. Such conversa-tions naturally flow from the context of the earlier dis-charges.Ms. Cossey was an especially impressive witness.Given the social relationship between her and Gadoury,it is reasonable she would have discussed the June 16 dis-charges with Gadoury during the June 21 picnic.I find it logical and plausible that the employees wouldwant to meet again to further discuss possible union rep-resentation, once having initiated such discussion on June21. Thus, I credit all the testimony which indicates thatsuch meetings were held on June 26 and 27. Duringthose meetings, the record shows most, if not all, of theother employees were involved in union discussion. Thevote, assertedly taken on June 27, looms as a naturalconsequence of such discussion.That the Cosseys and Gadoury met socially on June28 is undisputed. In the backdrop of the aforementionedemployee efforts regarding a union, and the friendly rela-tionship between the Cosseys and Gadoury, it is difficultto believe, as claimed by Gadoury's unequivocal denials,that the subject matter would not have been raised onJune 28, as described by the Cosseys. Thus, I credit theirtestimony in full regarding what occurred on June 28, es-pecially because Gadoury's direct examination virtuallyomitted any reference to those events.Accordingly, the description of facts, infra, is predicat-ed on my conclusions that each of the General Counsel'switnesses is more credible and reliable than those of theEmployer regarding the events up to, and including,June 28.2. Johannes' testimony is not a persuasive factorfavoring the Employer's causeIn addition to the aspects of Johannes' testimony de-scribed above, there are other noteworthy elements per-tinent to the credibility resolutions.One of the alleged 8(a)(l) violations, as amended, ispredicated on an alleged threat by Gadoury on July 9 todischarge the employees and close the plant if theyformed a union.Lane testified that on July 9 Gadoury was standingaround the timeclock at the end of the workday. There,Gadoury is supposed to have repeated his remark that, ifa union came in the shop, the Employer would "closeand move to Cleveland"; Cossey testified Gadoury re-peated that remark; Calp testified Gadoury said the em-ployees would be "all fired" and the Employer wouldmove to Clevaland; and Cooke said Gadoury told themthe Employer would "pack down and move."'lJohannes' testimony regarding the alleged July 9 inci-dent does not assist the Employer. Johannes exhibited afaulty memory concerning what occurred on July 9. Histestimony reflects he had a faint and generalized recol-lection of the incident. Accordingly, I cannot rely on Jo-hannes for the purpose, proposed by the Employer, ofrebutting the more direct and sure descriptions presentedby the General Counsel's witnesses.i4Finally, Johannes was produced to testify concerningthe events of July 30, the date of the discharges allegedherein to be discriminatory. As will be further explained,infra, the discharges were imposed assertedly becausenone of the five alleged discriminatees would implicateany other as the perpetrator of physical damage to awheel on the automobile of employee Hufnagel. Thus,Johannes testified he saw Cossey walk past him with apair of pliers in his hand on the morning of July 30.However, Johannes expressly testified he did not reportwhat he had purportedly seen either to Gadoury or Huf-nagel before the alleged discriminatees had been inter-viewed by Gadoury on July 30 and discharged. More-over, Gadoury testified he asked Johannes for informa-tion concerning the flat tire on Hufnagel's car beforeconfronting the alleged discriminatees. Yet, Gadoury tes-tified that Johannes did not mention he had seen Cosseywith the pliers. If Johannes' July 30 testimony has anyvalue, it diminishes, rather than enhances, his veracity.Gadoury's claim that he gave Johannes an opportunityto describe what he knew, but did not do so, casts doubton Johannes' claim that he actually saw Cossey with thepliers that day.Upon all the foregoing, I conclude that none of Johan-nes' testimony effectively detracts from the otherwisecredible nature of the testimony presented by the Gener-al Counsel's witnesses who testified on the same subjectmatter.:', Cross-examination of these witnesses on this subject was extensiveThis fact shows the issues of both the discharge and plant closure threatswere fully litigatedI4 reject the Employer's claim the General Counsel's witnessesshould be discredited because of disparities in their recollection of whichemployees were present at the timeclock on July 9 I view their consist-ent recount of the alleged threats to discharge and close the plant moresignificant and probative Those accounts were considerably more sureand certain than Johannes'. The testimonial variations among the GeneralCounsel's witnesses regarding the precise words Gadoury allegedly used,and as to who was present, are regarded as natural inconsistencies whichflow from the passage of time between event and testimony, and tend topros ide credible spontaneity to such testimony.524 C-E CAST EQUIPMFNT-FURNACE SYSTEMS3. There are areas where no effort was made by theEmployer to contradict the General Counsel'switnesses in specific termsAs an example. Lane testified that, during the July 30termination interview, Gadoury referred to the allegeddiscriminatees as "ringleaders." Though Gadoury testi-fied at length concerning what occurred during the ter-mination interview, he was not asked to deny that heused the "ringleader" term ascribed to him.Also, Ms. Cossey, in amplification of her testimonythat Gadoury explained to her, on June 28, that the Bur-lington facility was a tax writeoff, claimed he showedher "portfolios" which looked to her like "share profit-ing books." Gadoury gave scant testimony regarding theJune 28 conversation. Notably, he was not asked to denyMs. Cossey's explicit description of what occurred. Thus,I consider that her testimony stands uncontradicted inmaterial respects.I have already noted above, regarding the allegedthreat to close the plant, that Gadoury was asked wheth-er or not he made such a statement at the June 21 picnic.However, no General Counsel witness claimed the state-ment was made on that date. Instead, that threat was at-tributed to him on June 28. Gadoury was not askedwhether he made the statement on the later date. Ac-cordingly, I consider the testimony he made a threat toclose the plant on June 28 uncontroverted.4. The Employer failed in its efforts to discredit theGeneral Counsel's witnessIn a patent effort to elicit admissions which wouldtend to discredit the alleged discriminatees. the Employ-er's counsel asked Lane whether he told employeeLopez, a nonexempt serviceman, that he (Lane) would"get" Gadoury one way or another. Calp was askedwhether he had said such a thing to Lopez or whetherhe heard anyone else making such a comment. Cookealso was asked whether he heard this remark had beenmade to Lopez.Lane denied he ever said such a thing to Lopez; Calpdenied he said this and that he heard anyone else do so;and Cooke had no recollection of such a statement.Lopez did not testify. His absence was unexplained.The record does not reflect that Lopez was in the con-trol, or an agent, of either of the litigants. His absencewell may be due to the fact his whereabouts were un-known at the time of the hearing. For this discussion, Iassume Lopez' employment terminated when the Bur-lington facility closed at the end of 1980. Accordingly, Idraw no inference from Lopez' failure to testify.However, I consider the Employer's persistent effortto extract the adverse admission of personal animosity ofthe employees toward Gadoury an appropriate factor inassessing overall credibility. Lopez' failure to testify is ofno great import. More significant is the consistency ofthe denials provided by Lane, Calp, and Cooke. Eachwas spontaneous and straightforward in his response tothe Lopez' questions. There is no evidence that any ofthese three witnesses knew, at the time they made theirresponses, that Lopez would not appear as a witness.This factor is some assurance of their reliability. Thus, Icredit each of their denials, without consideration ofLopez' absence.Contrary to the Employer's contention, I find no basisfor concluding there is a collusive character to the testi-mony of the General Counsel's witnesses.During the hearing the Employer's counsel contended,at least by implication, that the testimony of the GeneralCounsel's witnesses was rehearsed and collusive. That as-sertion is continued in the Employer's post-trial brief. Inone place, it is argued the alleged discriminatees testified"in locked step."I concede the existence of some indicators whichmight detract from the credibility of some of the GeneralCounsel's witnesses. This is true only if viewed in isola-tion. Thus, Lane's testimony regarding the employeemeetings of June 26 and 27 was elicited by extremelyleading questions. Nonetheless, I find sufficient supportby other General Counsel witnesses (and even Johannes)for discounting the leading character of Lane's direct ex-amination. Specifically, Lane did independently recallthe employees had voted to begin a unionization process.This testimony was confirmed by each witness, includingJohannes, who testified on that subject.Cossey's testimony regarding the picnic was whollyspontaneous. However, his narration of the July 9 time-clock incident varies somewhat from the other GeneralCounsel witnesses, I find these variations relate to whichemployees were present at the timeclock and other inci-dental matter, On the material issue of Gadoury's allegedthreat, Cossey's testimony is clear and certain and is con-sistent with other General Counsel's witnesses.Cooke's testimony was generally disjointed. It containsmany leading questions. He exhibited confusion in someof his responses. Particularly, his recollection of dateswas abyssmally poor. As to the July 9 incident, however,Cooke was positive and sure. He recalled, during directexamination, that Gadoury threatened to close down.Moreover, Cooke was resolute in this testimony duringcross-examination. In fact, the record reflects his testimo-ny was consistent with his pre-trial affidavit. He was at-tacked only upon his recollection of the date upon whichthe event occurred.I do find the precise remarks each alleged discrimina-tee attributed to Gadoury as a threat to contain vari-ations. These variations do not effectively detract fromthe witnesses' credibility. They are sufficiently differentto conclude, as I do, that the versions presented by thesewitnesses were unrehearsed. In some instances, the Gen-eral Counsel's witnesses testified, in haec verba, as othersas to the words Gadoury used. Such confluence does notnecessarily diminish witness credibility. The similarity intestimony is equally susceptible to a conclusion thewords attributed to the speaker actually were used, as toa conclusion that there exists some testimonial conspir-acy.In sum, I find that there are considerable discrepanciesin dates and recollection of the people who attended thevarious events. I conclude these differences are notenough to adversely affect the otherwise credible ac-counts of the General Counsel's witnesses. This is trueespecially when balanced against the internal consistency525 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDand inherent probability of their testimony, the partialcorroboration of their accounts by the Employer wit-nesses, and the sometimes uncontroverted character oftheir testimony.5. Johannes' testimonial independence isquestionableThe Employer claims Johannes is more credible thanthe General Counsel's witnesses because he "has no af-filiation or allegience" to the Employer. 15 The recorddoes not support this proposition. Thus, Johannes testi-fied he worked at the Burlington facility until it closed inDecember 1980. He later indicated he "got" the job atwhich he was working at the time of hearing "through"Gadoury. Johannes further testified he had been em-ployed in that position for about 6 months. Clearly, thejob at which he worked when testifying was a replace-ment position for that which he held with the instantEmployer. Considering Johannes' length of service at hisnew job, it appears Gadoury took immediate steps uponthe closing of the Burlington facility to assist Johannes inobtaining new employment.The above-described situation tends to negate the Em-ployer's claim that Johannes was a disinterested witness.Nonetheless, I do not consider the possibility Johanneshas a reason to be loyal toward Gadoury or the Employ-er dispositive of his credibility. I have not entirely, how-ever, discounted this factor as an element in making mycredibility evaluations. Greater weight has been accord-ed the other factors, earlier described, involving Johan-nes' reliability as a witness.Upon all the foregoing, I find each of the GeneralCounsel's witnesses more credible and reliable indicatorsof what actually occurred than Gadoury or Johannes'6and credit the former wherever conflicts exist.B. The FactsThe recitation of facts below is a composite of rele-vant unrefuted oral testimony, the credited testimony,supporting documents, and other undisputed evidence.Not every bit of evidence is discussed. Nonetheless, Ihave considered all of it together with oral arguments ofcounsel. Omitted matter is considered irrelevant or su-perfluous.At all material times the Employer operated its Bur-lington facility where, during June and July 1980, ap-proximately 10 employees (among whom were the 5 al-leged discriminatees) had been employed in productionjobs. Gadoury was their direct supervisor. Gadoury re-ported to Hamilton.As earlier indicated, Sementilli, Calp, and Cooke weredischarged because they left work early on June 13 with-out permission. Nonetheless, they attended the June 21picnic at Gadoury's house.On June 21, the picnic was held as indicated.'7Basedon the aforesaid credibility resolutions, I find the allegeds Employer's br., p 5.', Hamilton was not involved in critical matters.7 The salient occurrences of that date have already been described,supra.discriminatees, using the June 16 discharges as their focalpoint, discussed the need for greater job security. Thereis no direct evidence that Gadoury either participated insuch discussions or was informed of them by any of theparticipants.Gadoury, however, did have a conversation with Ms.Cossey at the picnic. She told Gadoury the June 16 dis-charges were unfair and he was wrong in dischargingSementilli, Calp, and Cooke. Gadoury reinstated themduring the picnic. Further, Ms. Cossey told Gadoury shebelieved the employees needed a union. Gadoury re-sponded that unions were "a big pain in the a-." Ga-doury told Ms. Gadoury he wanted nothing to do withunions.Meanwhile, the alleged discriminatees who discussedtheir employment situation at the picnic decided to meetwith other employees to develop a consensus.Another meeting among employees took place on June26. It occurred during breaktime in the Employer's park-ing lot. Most of the production employees attended.They favored union representation.On June 27, the employees held another meeting. Thiswas during the lunch hour. A discussion concerningunions ensued. All present, including Johannes (a total ofabout eight employees), voted to try to bring a unioninto the shop. Cossey was designated to make efforts tocontact some labor organization for that purpose .On June 28, the Cosseys were at Gadoury's home.There, Ms. Cossey engaged Gadoury in union discussion.Ms. Cossey presented sympathetic views on unionization.Gadoury claimed the Union representing employees atthe Employer's Cleveland, Ohio, location was a "pain inthe a-." Based on Ms. Cossey's undenied testimony, Ifind that Gadoury told her "if a union comes in here...the Employer ...would close the Burlington fa-cility and move to Cleveland."During the June 28 discussions at Gadoury's house,Cossey expressed concern over Gadoury's unpredictabil-ity in treatment of the employees and pointed out thatthere were a variety of problems in the shop. Gadouryindicated he would meet with the employees the follow-ing Monday.Cossey credibly testified he asked Gadoury whatwould actually happen if there were a union in the shop.According to Cossey, Gadoury responded, "if a unionwas brought into ...the Employer ...that everybodywould be gotten rid of and the place would shut down.It's as simple as that. It would shut down and him [Ga-doury] and Hamilton would go to Cleveland. That hadalready been pre-arranged."'Further, on June 28, Ms. Cossey continued her discus-sion with Gadoury about unions. It was then that Ga-doury informed Ms. Cossey of the position of the Bur-lington facility as a tax writeoff.After leaving Gadoury's home on June 28, Cosseytraveled to a shopping center. He accidently encounteredLane. Cossey told Lane that Gadoury had agreed tomeet with the employees the following Monday to "ironI. As previously observed, Gadoury was not asked specifically torefute the details of Cossey's June 28 narration526 C-F. CASTI F EQLIPMFNT-FURNACF SYSTFMSout" their problems. 19 As earlier indicated, no suchmeeting was held.At the regular punchout time on June 9, a number ofemployees stood around the timeclock. They were wait-ing to punch out after their shifts. It is not totally clearprecisely which of the employees were there. The Gen-eral Counsel's witnesses testified that Gadoury threat-ened that all the employees would be fired, and the platowould close and move to Cleveland if a union came inthe shop. I credit such testimony for the reasons previ-ously stated,20although Gadoury denied he made thoseremarks and Johannes said he had not heard them.2'Thereafter, Lane pursued a resolution of the employ-ees' problems. Thus, around July 16, Lane testified with-out contradiction that he asked Gadoury why the meet-ing he promised the employees had not yet been con-ducted. According to Lane, Gadoury answered he hadbeen too busy but would conduct the meeting at a latertime.Unrefuted testimony by Gadoury involves a report byHufnagel to him made on July 29.22 Apparently, one ofHufnagel's jobs was to maintain the Employer's premisesin clean condition. On July 29, Hufnagel complained toGadoury that there were broken beer bottles in the ship-ping area. Gadoury confronted all the employees whenthey punched out that day. He reprimanded them forbreaking the bottles. He warned them of rescission oftheir beer-drinking privileges.2:3On July 30, Lane, Cossey, Calp, and Sementilli tooktheir 9:30 a.m. regular break together. They were in theparking lot. There, they noticed that a tire on Hufinagel'sautomobile was flat.Hufnagel reported to Gadoury that someone hadpulled the valve stem from the tire of his car. Hufnagelthreatened to quit.24Gadoury then called Cossey, Calp, Cooke, Lane, andSementilli into his office. Gadoury informed them thatsomeone pulled Hufnagel's valve stem from one of histires. Gadoury told these employees he wanted one ofthem to come forward with information as to who wasthe culprit or admit that he had himself done thedamage. During this conversation, Gadoury referred tothese employees as "'ringleaders," as reported, supra.The employees stood mute. Gadoury repeated his re-quest for information. This request was resisted. Cosseycommented, "[I]t was abo~ut time somebody got back at'1 That Monday was June 3020 See sec. iHA, tupra21 The record reflects that no discussion involving unionization oc-curred between any employee and Gadour5 between June 28 and July 19because the employees were waiting for Gadoury to hold a meeting withthem as he offered on June 28.22 All witnesses, including Johannes. agreed Hufnagel was not consid-ered by the production workers as a fellow employee He had been acontract laborer, and, during the relevant events. was working in thesupply room The parties stipulated that the Employer's records do notreflect Hufnagel as an employee23 To the extent my adoption of Gadoury's testimony relative to July29 is inconsistent with my earlier findings that Gadour' is generally notcredible, such division of credibility resolution is permissible A trier offact is not required to believe the entirety of a witness' testimony aurt-mum Precision Metal Productsr Inc. Renault Stamping Ltd.. 236 Nl.RB1417 (1978).24 In fact, Hugnagel did quit later that dcay because, according to Ham-ilton, Hufnagel "'just couldn'tl take anymore of this harassment "..[Hufinagel]" and Lane asked whether Gadoury actu-ally wanted him to "rat on" others.Gadoury decided to, and did, discharge each of the al-leged discriminatees on the spot. He claimed the dis-charge was for their failure to provide any information.Each of the alleged discriminatees testified he had notpulled the valve stem. The Employer presented no evi-dence to show who perpetrated the damage.C. Analvvis1. Interference, restraint, and coercionIn complaint paragraph 4(a) it is alleged the Employerviolated Section 8(a)(l) of the Act when Gadoury threat-ened, on July 9, to discharge the employees and closethe plant; and in complaint paragraph 4(b) that the sameviolation occurred when Gadoury issued the samethreats on June 28, all in the event the employees select-ed a union.The Board's test for 8(a)(1) conduct is whether it rea-sonably tends to interfere with, restrain, and coerce em-ployees in the exercise of their statutory rights. Ke;vstonePretzel Bakery, Inc., 242 NLRB 492 (1979), citing IHanesHosiery, Inc., 219 NLRB 338 (1975).The credited versions of the testimony presented byCossey and Ms. Cossey over the bare denials of Gadouryreveal that he, in fact, did tell Cossey that if the Unioncame in the Employer would shut down, move to Cleve-land, and "every one" would be fired.Also, the credited composite versions of the testimonyof the alleged discriminatees show that Gadoury said thesame things at the timeclock on July 9.No evidence was presented to show Gadoury's re-marks constituted a permissible prediction. See N':L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575 (1968). A threatof plant closure has the reasonable tendency to interferewith the employees' rights, unless such an event is a de-monstrably probable consequence of unionization. 726Seventeenth. Inc.. t/a Sans Souci Restaurant, 235 NLRB604 (1978)."It is a clear violation of the Act for an employer tothreaten to close its place of business if its employeeschoose representation by a union." A:L.R.B. v. BuckhornHazard Coal Corporation, 472 F.2d 53, 55 (6th Cir. 1973)."Such a reference to a threatened closure has uniformlybeen considered the type of interference ...whose ef-fects are severe and linger on after they had been made."Axton Candy and Tobacco Company, 241 NLRB 1034,1035 (1979).25 A threat of plant closure is one of themost serious threats an employer can make. Pay'N SaveCorporation, 210 NLRB 311, 321 (1974).With respect to the threats issued by Gadoury toCossey on June 28, it is no defense that they were socialfriends or that the incident occurred at Gadoury's home.It is well established that conduct violative of Section8(a)(1) is rendered no less unlawful if committed or madein a friendly or even joking manner. Conagra, Inc., 248NLRB 609 (1980); Ethyl Corporation, 231 NLRB 431(1977)."2 Though the .4roon case aroe in a context different from the intanltsItuatln,. the legal principle is equally ipplicable herein527 I)FECISIONS ()F NATIIONAL I .ABOR RELATIONS BOARI)No exhaustive analysis is necessary to show that thethreats of June 28 and July 9, that the employees wouldbe discharged or fired if a union came into the shop, rea-sonably tends to have the proscribed effect on employ-ees' Section 7 rights.Upon all the foregoing, I find that a preponderance ofthe credible evidence sustains the allegations contained incomplaint paragraphs 4(a) and (b), as amended.2. DiscriminationIn Wright Line. a Division of Wright Line. Inc., 251NLRB 1083 (1980), the Board declared that in dual-motive cases the General Counsel must first prove theexistence of a prima facie case showing the alleged dis-crimination was motivated by antiunion considerations.Thereafter, the burden of proof shifts to a respondent todemonstrate that it would have taken the action allegedas discriminatory, even in the absence of the employees'protected activity. The test of causality applied by theSupreme Court in Mt. Healthy Citv School District Boardof Education v. Doyle, 429 U.S. 274 (1977), was adoptedby the Board.Recently, the Board has indicated the same test mayapply to so-called pretext cases. Limestone Apparel Corp.,255 NLRB 722, 723 (1981). See also Castle InstantMaintenance/Maid, Inc., 256 NLRB 130 (1981).In agreement with the General Counsel, I do not con-sider the instant matter to raise the dual-motive issues.Nonetheless, it is clear that, whatever characterizationmay be attached to the case at bar, the analysis of the8(a)(3) issue remains constant.Contrary to the Employer, the General Counsel con-tends he proved the existence of the requisite elements ofa primafacie case of discrimination. I agree.(a) There is ample evidence showing each of the al-leged discriminatees had been engaged in protected ac-tivities. Thus, conversations regarding their workingconditions and possible unionization were initiated at theJune 21 picnic. The record shows the impetus for furtherconsideration of unionization emanated from those con-versations.Two further meetings among the alleged discrimina-tees, together with other employees, were held the fol-lowing week. Those discussions culminated in a vote toseek unionization. One of the discriminatees (Cossey)was designated to make contacts with an appropriatelabor organization.Further, I conclude the totality of the record justifies aconclusion, which I make, that each of the discriminateesplayed a significant part in the organizing efforts thoughsome, such as Cossey and Lane, were more active thanothers.(b) I conclude that the evidence demonstrates the Em-ployer, specifically, Gadoury, was imbued with knowl-edge of the employees' protected activity.I have observed, supra, there is no direct evidence thatthe organizing activities were reported to Gadoury.Thus, the General Counsel claims the record evidencewarrants an inference that the Employer knew of thoseactivities.The General Counsel argues several factors militate infavor of making the inference of knowledge. Those fac-tors include (1) Gadoury's agreement to meet with theemployees to discuss or iron out shop problems;26(2)Gadoury's June 28 threat issued in response to Cossey'squestion as to what would happen if the employeesunionized; (3) the likelihood that Gadoury's wife wouldhave told him that Ms. Cossey had indicated the employ-ees voted to have a union; and (4) the employees' pro-tected activities could not have escaped Gadoury inview of the small employee complement.The General Counsel's arguments are persuasive. Mostnoteworthy is Gadoury's June 28 discussions with theCosseys. I find these illuminate Gadoury's knowledge ofwhat his employees were doing. As noted, Gadourymade the unlawful threats to Cossey in the context of aninquiry as to what would occur if the employees union-ized. Arguably, Gadoury's threats on that date amount tosevere rhetoric not based on his possession of informa-tion, or suspicion, that the employees were actively en-gaged in organizing. However, Gadoury's June 28 re-marks cannot be viewed in isolation. Thus, during thatsame conversation he recognized the employees hadwork-related problems when he agreed he would meetwith them. If merely such rhetoric (their unlawful char-acter aside), Gadoury had no reason to repeat his threatson July 9 at the timeclock.Ms. Cossey's discussion with Gadoury on June 28 cer-tainly gave Gadoury reason to, at least, suspect the em-ployees were engaging in protected activity. Analysis oftheir entire discussion shows a change from their earlierdiscussions from general to specific. The two of themhad earlier discussed the pros and cons of unions withoutspecific reference to the instant Employer. However, onJune 28, Ms. Cossey tried to show Gadoury that someunion could be good for his company. Gadoury, too,was specific. He undertook a detailed explanation of theposition of the Burlington facility as a tax writeoff.Finally, I find it implausible that Gadoury's wife didnot convey to him the knowledge she received from Ms.Cossey that the employees had voted for a union. In thisconnection, I note that Ms. Gadoury was not called totestify. Her absence from the hearing is unexplained. It isimportant in two respects. First, Ms. Gadoury's failure totestify enhances the credibility of Ms. Cossey. The lat-ter's claim she made mention of the union vote standsuncontradicted. Second, I consider Ms. Gadoury's failureto testify an appropriate basis for inferring that, had shetestified, such testimony would have been adverse to theEmployer. Although Ms. Gadoury cannot strictly be saidto be within the Employer's control as a managerial offi-cial, the personal affinity between Gadoury and his wifecreates a reasonable presumption it would not have beenunduly burdensome or unreasonable for her to appear asa witness on the Employer's behalf.27Accordingly, I26 Gadoury, during cross-examination, acknowledged his awarenessthat the employees had problems that they wanted to discuss with himHe did not deny he had offered to meet with them:' I am mindful that Ms. Gadoury disclaimed any responsibility fortelling Gadoury about the employees' vote However, on balance. I haveafforded more probhative value to Ms Cossey's testimony, under oath inmy presence, than to Ms Gadoury's elf-serving exculpatory June 28 ex-clamalion, because of her failure to testify528 C-E CAST EQUIPMENT-FURNACE SYSTEMSfind it probable that Gadoury learned of the employees'vote for unionization at some time between June 28 andthe date he terminated the alleged discriminatees.Finally, that there are only approximately 10 produc-tion employees at the Burlington facility is, indeed, abasis for making the inference of knowledge. TheBoard's so-called small plant doctrine is extant. Its appli-cation herein is exceedingly appropriate. In a case in-volving 42 workers the Board, not long ago, used thatrespondent's "small plant" (in part) to infer that the em-ployer had knowledge of union activities. See SyracuseDy-Dee Diaper Service, 251 NLRB 963 (1980).Finally, Gadoury's very character and managementstyle provides yet another basis for inferring the Em-ployer's knowledge of the employees' protected activi-ties. In the witness chair, Gadoury impressed me with hisintelligence. He was alert. His descriptions of his man-agement style show he possesses a keen interest in whatoccurred in the shop. He personally entertained employ-ee complaints, exhibiting this interest by agreeing to meetwith the employees. Clearly, he was fully aware of theEmployer's relevant financial matters.It is difficult to imagine that Gadoury would not havemade efforts to acquaint himself with what was going onamong his employees when faced with the June 28 con-versations with the Cosseys and his own promise to meetwith the employees about their problems.Upon all the foregoing, I conclude there is substantialevidence on which to base the inference, which I make,that the Employer, through Gadoury, had knowledge ofthe unionization efforts of the alleged discriminatees atall material times.(c) The record contains cogent evidence of requisiteantiunion motivation. Principally, this evidence is de-rived directly from Gadoury. I have found Gadourytwice threatened employees with discharge and plantclosure. In making those statements, he explicitly relatedit to the advent of a union. I conclude Gadoury's threats,in the context in which uttered, suffices to conclude, as Ido, that this element of the General Counsel's prima faciecase has been established.There are other factors which support this conclusion.Thus, Gadoury made no attempt to directly refute thestatements attributed to him by Ms. Cossey that unions ingeneral, and particularly the one at the Employer'sCleveland location, were a "pain in the a-." I concedeGadoury was entirely free to have an adverse personalview of unions. Nonetheless, to express those viewswhile simultaneously issuing unlawful threats of reprisalfor engaging in union activity is some evidence of dis-criminatory motivation.Also, Gadoury's failure to deny his statement that theBurlington facility was considered by the Employer as atax writeoff may be appropriately considered in assessingmotivation. Such a statement, in response to an employ-ee's question (Cossey, on June 28) concerning the conse-quences of unionization, bears the implication that theplant at which the subject employee is working is ex-pendable. When coupled with the unlawful threats, madeduring the same conversation, the reference to the taxposture of the Burlington facility provides an even moreonerous import to the threats. Such meaning supports aconclusion that the Employer, through Gadoury, har-bored unlawful hostility toward unions.Finally, Gadoury's June 28 statement, immediately fol-lowing the discharge and plant closure threats, that ithad already been decided that he and Hamilton would bemoved to Cleveland in the event the Burlington facilityemployees selected a union, tends to show the breadthand extent to which the Employer was prepared to actin the event of unionization. I consider the announce-ment of such a fair accompli yet another element whichestablishes the antiunion motivation.(d) The requisite element of adverse personnel actionis clear. Although the Employer's answer to the com-plaint denied that the five alleged discriminatees hadbeen discharged on July 30, no evidence to refute theirclaim that each had been so terminated was adduced bythe Employer. In fact, Gadoury admitted he dischargedthe employees on the stated date. Accordingly, I findthis element of a prima facie case present herein.Upon the foregoing discussion concerning the GeneralCounsel's burden of proof, I conclude and find that apreponderance of credible evidence exists herein which,in its entirety, establishes the presence of all elements ofthe requisite prima facie case on behalf of the GeneralCounsel.I turn now to the Employer's burden of proof. A fairassessment of the evidence leads me to conclude theproffered defense is pretextual.Gadoury testified he decided to, and did, discharge thealleged discriminatees because they would not discloseany information concerning pulling of the valve stem ofHufnagel's automobile wheel.28In offering this reason,Gadoury explicitly testified he did not suspect any ofthem as having caused that damage. Thus, he testified"the reason I called the five individuals is because theytook their break in that area all the time, and I thoughtmaybe they knew who had done it or saw who had doneit." At another point in his testimony, Gadoury asserted"I didn't suspect it was one of the five, I thought it wasthat they had seen who done it."As previously reported, Hufnagel is supposed to havetold Gadoury that he (Hufnagel) thought it was Lanewho pulled the valve stem. Interestingly, Hufnagel didnot testify. His failure to do so remains unexplained.The record reveals that, to the time of hearing, no onehad come forward with information concerning who in-flicted the damage to Hufnagel's vehicle, and no Em-ployer official had any knowledge of who did it.Gadoury sought to justify his suspicions over thedamage. Thus, he referred to the following incidents in-volving the alleged discriminatees: Lane and Sementilliwere warned about smoking marijuana on theEmployer,s premises in the summer of 1979; late in 1979,Lane kicked a hole in the plant bathroom wall, and wasorally warned against such intemperate acts by Gadoury;Lane was suspected (Gadoury acknowledged he had noproof) of having broken into a cigarette machine on theEmployer's premises, sometime in early 1980 but Ga-doury took no disciplinary action whatsoever; at some2" The parties stipulated that Ihe Employer's records contain no docu-menlation of Ihe reason for Ihe discharge529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunidentified time, Gadoury testified someone had thrownrocks at the Employer's building, that he never sawanyone do so but that he knew "they (alleged discrimina-tees), were doing it" and that he "just got the feeling."No disciplinary action was taken; at an unspecified time,Gadoury observed Calp throw washers and bolts in theEmployer's building. Gadoury orally asked Calp to stopsuch activity. That conduct ceased. Gadoury took nofurther action; for several months before his July 30 dis-charge, Cossey developed an almost daily history of tar-diness for which Gadoury frequently warned him mightlead to discharge. Additionally, the Employer's briefcites the September 16 discharge of Sementilli, Calp, andCooke for having left work early as another element ofGadoury's suspicions of the alleged discriminatees re-garding the valve stem incident.Apparently, all the above references to previous mis-conduct were designed to demonstrate a propensityamong the alleged discriminatees to engage in destruc-tive acts.2'Viewing Gadoury's testimony in a light most favorableto the Employer, I conclude it is without substance. Ga-doury's response to the report of the damage of Hufna-gel's vehicle is unreasonable, illogical, and contrary tohis own prior mode of discipline.Hufnagel's belief, purportedly relayed to Gadoury,that Lane damaged Hufnagel's vehicle, reduced or elimi-nated a need to confront all five alleges discriminatees.Lane, alone, would have been sufficient for purposes ofGadoury's initial investigation.In the alternative, the situation dictated that Gadouryhold private and individual conferences with the employ-ees. A joint conference designed to achieve Gadoury'sstated purpose of eliciting information tends to produce amore inhibiting effect on the participants than separateinterviews. This logic found expression in Lane's com-ment to the effect Gadoury should not expect him to"rat" on his friends, then standing together in the midstof Gadoury's inquisition.Furthermore, to have selected these five individualsbased on their associaion at work and socially, looms asunreasonable in the circumstances herein. I concede it ispossible that the interrelationships among the alleged dis-criminatees could cause one to wonder whether one ormore of them had instigated any other to commit thevalve stem incident. Notwithstanding this possibility, thepatently frivolous and strained nature of the defense inits totality, which will be further explicated infra, re-moves this approach from serious consideration.I consider Gadoury's references to the former miscon-duct (or alleged misconduct) described supra, a strainedeffort to fabricate a valid defense. As noted, the reasonsfor the discharges had not been documented in the Em-ployer's records. This situation provides wide latitude inpresentation of the defense. There is no logical or rea-sonable reason to allude to the prior misconduct. Asnoted, none of these events is offered as a reason for thedischarges. Thus, to interject such evidence may servetwo purposes: First, that evidence, at least by implication,comprises part of the reason for the discipline. It ad-z" Interestingly. none of this misconduct is explicilly claimed to he areason for ally of the discharges.dresses the aspect of the degree of discipline: discharge.Second, such evidence may be considered to determinethe reasonableness of Gadoury's choice in selecting theseparticular employees for immediate interrogation con-cerning the damage to Hufnagel's vehicle.I consider the first postulation suggestive of a presen-tation of shifting reasons for the discipline. Thus, the firstsuch reason presented is the employees' failure to pro-vide a confession or information to Gadoury. The secondsuch reason is that punishment was warranted because ofthe previous offenses. Such shifting of defenses, alone, issome evidence that the Employer's defense is spurious.Greyhound Taxi Co., Inc., 234 NLRB 865, 880 (1978),and cases cited at fn. 33. Moreover, references to themisconduct for the second purpose shows frailty of thedefense because many of those offenses were either notproved to have been actually committed by the allegeddiscriminatees (e.g., the damage to the cigarette machineand the rock-throwing incidents) or were condoned(September 16 discharges of Sementilli, Calp, and Cooke,after which they were reinstated during the picnic).Most of the prior "misconduct" resulted in no morethan oral reprimands. The failure to impose disciplinemore stringent than oral reprimands and warnings is insharp contrast to the harsh termination impose on the al-leged discriminatees on July 30. Indeed, in explainingwhy he took no action on the cigarette machine damage,Gadoury testified it was "because its difficult to provethat, you know, who done it." Clearly, the valve stemincident was no easier to prove. To this day, the Em-ployer has no knowledge of who committed the damage.I am satisfied the Employer has provided no satisfac-tory explanation for Gadoury to have digressed from hisprior practice of imposing discipline, and conclude hisdischarge of the alleged discriminatees is at such vari-ance with his previous procedure as to leave a wide gapin the Employer's defense.In the context of my findings of the presence of an-tiunion motivation, supra, I am not convinced the Em-ployer has demonstrated a valid reason for the uniform,swift, and harsh discipline imposed on all the discrimina-tees. It is more plausible that Gadoury's reaction wasbased on his knowledge that they were leaders30inunionization efforts. This knowledge, coupled with Ga-doury's union animus, and the fact no reasonable basishad been shown for Gadoury to have effectuated the dis-charges, shows that the Employer has not sustained itsburden of proving it would have discharged the discri-minatees even in the absence of their protected activities.There are other factors which lead me to the conclu-sion the Employer has not sustained its burden. Thesefactors are::'° Gadoury's referenlce to the discriminatees as "ringleaders" is notunlike the term "troublemaker." The latter term has an established mean-ing l tihe annals of labor relations. It is a term applied by employers toindividuals who are attempting to enlist other employees into engaging inunion or concerted actisity Garrison ValleY Center. Inc., 246 NLRB 700,710 (1979); Passaic Crushed Sione Co.. Inc., 206 N RB 81, 85 (1973)hlerein, it has not been demonstrated that the alleged discriminatecs actedtogether in anty way regarding any oIf the former incidents iof misconductThus. herein, I conclude the use of the word "ringleaders" is a referenceto the union activities of the alleged discriminatees530 C-E CAST EQUIPMENT-FURNACE SYSTEMS(1) The discharges are contrary to sound businesspractice: No evidence was presented to show any dis-chargee's work performance was poor. Lane was themost experienced production employee. Gadoury ac-knowledged that Sementilli, Cossey, Calp, and Cooke allproduced good quality work. On the other hand, the dis-charges effectively eliminated approximately one-half ofthe Employer's production complement. The record re-flects that their replacement consumed 1-1/2-2 weeks,a'and entailed some expense to the Employer.(2) Gadoury's "investigation" of the valve stem inci-dent was superficial: As previously observed, Gadouryformerly imposed discipline upon employees only afterhe was sure of the identity of personnel involved in dere-lictions. In contrast, Gadoury's efforts to make suchidentification in the valve stem incident clearly was shal-low. Thus, he confronted the five dischargees with onlyHufnagel's naked assertion he thought it was Lane whopulled the valve stem. Gadoury made no independent in-quiry of any other employee until after he had imposedthe discharges. This latter inquiry was not extensive. Ad-mittedly, he spoke with only two other employees, atbest.This sequence of events reflects that Gadoury was notsincerely interested in obtaining the very information, therefusal of which he claims caused the discharges. More-over, his precipitous reaction to the dischargees' failureto accede to his request for information supports the con-clusion that the proffered reason was not the true causeof the discharges.All the foregoing shows that the discharges were ef-fected without serious investigation and constituted a de-viation from the Employer's past practice in dealing withemployee infractions, particularly property damage. Thequestion is: What is it that distinguishes the valve stemincident from such activities as rock throwing and ciga-rette machine damage? Each of the latter problems oc-curred long before the June 21 picnic. It was on that datethat the employees' protected activity began. I concludethe record, as a whole, contains substantial evidence towarrant a finding that the distinguishing characteristicwas the interjection of the employees' protected activi-ties which motivated their discharge. Thus, it is plainthat property damage became intolerable only after theemployees had started their union activity. In this back-drop, the discharges are unlawful in violation of Section8(a)(3). IN.L.R.B. v. Electric City Dyeing Co., 178 F.2d980 (3d Cir. 1950), enfd. 79 NLRB 872. 1 so find.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS O0 LAW1. C-E Cast Equipment-Furnace Systems, A Divisionof Combustion Engineering, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Employer, through Gadoury on June 28 andJuly 9, 1980, unlawfully threatened employees with dis-11 I dls.ount Hamilton's claim Ihat work was ,lack around the dis-charge time because the Employer presented no c'ildernc to shoe) it hadany layoffs under cionsideration at an) time materlal hereincharge and plant closure, in violation of Section 8(a)(1)of the Act.3. Respondent unlawfully discriminated against its em-ployees in violation of Section 8(a)(3) and (1) of the Actby discharging employees M. Calp, R. Cooke, D.Cossey, G. Lane, and G. Sementilli on July 30, 1980, be-cause they engaged in union activities.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found the Employer violated Section 8(a)(3)and (I) of the Act, I shall recommend it cease and desistfrom engaging in such conduct in the future and affirma-tively take such action as will dissipate the effect of itsunfair labor practices.In cases of discriminatory discharges, the Board nor-mally requires the offending employer to offer immediateand full reinstatement or substantially equivalent employ-ment, to the dischargees, and to make them whole. Ap-parently conceding the lawfulness of the instant Employ-er's cessation of production operations at the Burlingtonfacility in December 1980, the General Counsel's briefstates "that reinstatement would not be required." In-stead, the relief requested is entry of a make whole pro-vision, that the Employer's records be purged of refer-ences to the subject July 30 discharges, and that the Em-ployer be required to provide each discriminatee with afavorable letter of reference containing the job qualifica-tions and ability of each.It is true the record contains no evidence reflective ofany illegality relating to the termination of the Burling-ton production operations such unlawful conduct is al-leged in the complaint. Nonetheless, I disagree that therecommended Order herein need not contain some re-quirement regarding reinstatement. An administrativelaw judge, in Hurst Performance, Inc., 242 NLRB 121(1979), omitted a reinstatement provision because theplant involved therein had been permanently closed. TheBoard modified the recommended remedy by orderingthe creation of a preferential hiring list. (242 NLRB 121,fn. 2.) The instant Employer is still in business. It main-tains more than one operating facility. Reference has al-ready been made to its Cleveland, Ohio, location. Itscounsel are situated in another of the Employer's facili-ties in Windsor, Connecticut.In the above-described circumstances, I deem it neces-sary to provide the maximum relief to which the discri-minatees are entitled. Accordingly, the Employer shallbe ordered to establish preferential hiring list, in nondis-criminatory manner, such as seniority, upon which willbe placed the names of each of the discriminatees whohad been unlawfully discharged on July 30, 1980, and, ifthe Employer ever resumes operations within the Bur-lington, New Jersey, area, the Employer shall offer rein-statement to those employees to their former or substan-tially equivalent positions of employment, in their rela-tive positions on such preferential lists, before offeringsuch positions to any other individuals. Also ElectricalProducts Division of Midland-Ross Corporation v.NVL.R.B., 617 F.2d 977 (3d Cir. 1980).531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe recommended Order shall also require the Em-ployer to make whole each of the discriminatees for anyloss of earnings he may have suffered as a result of thediscriminatory discharge, by payment of a sum equal tothat which each would have earned, absent the discrimi-nation, to the date the Employer ended its productionoperations at the Burlington location in December 1980.Loss of earnings shall be computed as prescribed in FW. Woolworth Company, 90 NLRB 289 (1950), plus inter-est as set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).As noted, the parties stipulated no documentationcould be found of the reasons for the various discharges.It is, however, unclear whether the terminations of thedischargees are somehow characterized somewhere inthe Employer's records as voluntary or involuntary or,in some other way, reflect that the dischargees endedtheir employment under any but favorable conditions.Accordingly, I find merit to the General Counsel's re-quest that "any references to the discharges" be deleted.Thus, the recommended Order shall require the Employ-er to expunge from all of its official records any refer-ences which indicate that the dischargees were dis-charged or in any other way left their employment in-voluntarily.No case has been cited to support the request for a fa-vorable letter of reference. My independent research onthis subject has not uncovered such precedent. However,there is precedent which I consider analogous and useful.Thus, in Suburban Ford, Inc., 248 NLRB 364, 365 (1980),the Board ordered an employer not to tell prospectiveemployers, or reference seekers, that discriminatees hadbeen discharged for cause. In 1. T. O. Corporation of Bal-timore, 255 NLRB 1050 (1981), the Board ordered anemployer to refrain from referring to the unlawful dis-charges to any other employer, prospective employer, orcharacter or reference inquiry. Finally, in H. C. SmithConstruction Co., 174 NLRB 1173, 1177 (1969), theBoard adopted the recommendation that an employerwho discharged an employee for engaging in protectedconcerted activity be ordered to send a letter to the dis-criminatee advising him his eligibility for reemployment.Although the letter required in H. C. Smith was to bea substitute for an immediate offer of reinstatement, Iperceive parallels in rationale (as well as the rationale ofthe 1. T: 0. and Suburban Ford cases) to the case at bar.Thus, it appears the cited portions of the remedies inthose three cases were predicated upon a need to assurethe discriminatee of maximum security for future em-ployment.Such a need is no less compelling herein. As noted,there is no documentation of the reasons for the termina-tions in the Employer's records. The requested letter willdeter manipulation of those records. Though there is noevidence the Employer is wilfully prone to insertmischaracterizations into its records, the current absenceof any documentation whatsoever leaves open the possi-bility that erroneous information could be inserted, evenif by some inadvertance, and then used as a source forjob referral. I perceive the General Counsel's request toprovide the strongest restraint upon such an occurence.Additionally, the record shows Gadoury was inclinedto assist employees in search of replacement employ-ment. He was responsible for obtaining Johannes' newjob. Also, Gadoury made positive testimonial assertionsthat each of the dischargees' work product had beengood.In other circumstances, it may well be argued that toprovide a letter of recommendation to the dischargeesgives them an advantage over, and greater rights than,other employees against whom the Employer practicesno discrimination. Gadoury's assistance to Johannes, Iconclude, dispels such a contention herein. Indeed, Iconsider that assistance demonstrates that the omission toprovide the dischargees with a letter of recommendationwould deprive them of a privilege which demonstrablyhad been granted to nondiscriminatees.Moreover, Gadoury's testimonial evaluation that thedischargees' quality of work was satisfactory would bewithout an assured means of dissemination without theletter of recommendation. Indeed, it is not uncommonthat terms of settlement, in both litigated and nonlitigat-ed unfair labor practice cases before the Board, containprovision for such a letter.Section 10(c) of the Act charges the Board with theduty to take "such affirmative action ...as will effectu-ate the policies of this Act." (29 U.S.C. § 160(c).) Thequoted statutory language has been interpreted as givingthe Board broad discretion to define and develop the ap-propriate remedial means to attain this end. (E.g., PhelpsDodge Corp. v. N.L.R.B., 313 U.S. 177 (1941).) In myview, the peculiar circumstances herein comprise an ap-propriate vehicle for the Board to exercise its remedialdiscretion in a manner consistent with the General Coun-sel's request.Accordingly, I shall recommend the Order contain aprovision requiring the Employer to provide a letter ofrecommendation to each discriminatee; and that theletter shall contain the inclusive dates of employment, hisjob title, a true and nondiscriminatory statement of hiswork performance, and a statement that he would be re-hired by the Employer upon request in the event produc-tion operations resume in the Burlington area. The letterof recommendation shall contain no reference to the in-stant proceedings and shall not reflect that any discharg-ee ended his employment involuntarily.Finally, the recommended Order herein shall requirethe Employer to refrain, in any like or related manner,from engaging in the conduct found unlawful herein. Noevidence was presented, nor is it argued any is containedin the record, which reflects the Employer has a procliv-ity to violate the Act or engage in such egregious con-duct as to warrant the Board's broad proscriptive lan-guage. See Hickmott Foods, Inc., 242 NLRB 1357 (1979).Upon the above findings of fact, conclusions of law,the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:532 C-E CAST EQUIIPMENT-FURNACE SYSTEMSORDER12The Respondent, C-E Cast Equipment-Furnace Sys-tems, A Division of Combustion Engineering, Inc.. Bur-lington, New Jersey, its officers. agents, successors, andassigns, shall:I. Cease and desist from:(a) Threatening to close its plant and discharge its em-ployees if they bring a union into their shop.(b) Discriminating against any of its employees be-cause they engage in union activities.(c) In any like or related manner interfering with. re-straining, or coercing its employees in the exercise of anyof the rights guaranteed to them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Establish a preferential hiring list, following a non-discriminatory system, such as seniority. which includesthe names of Melvin Calp. Ron Cooke, David Cossey.Gary Lane, and Gerald Sementilli and, if the Employerever resumes production operations anywhere in theBurlington, New Jersey. area, reinstatement shall be of-fered to those employees, in the order their namesappear on said preferential list, to their former positionsor, if such positions will no longer exist, to substantiallyequivalent positions of employment.(b) Make whole each of the discriminatees named inthe immediately preceding paragraph, in the manner de-scribed above in the section entitled "The Remedy" forany loss of pay or other benefits suffered by reason oftheir discriminatory discharge on July 30, 1980.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay and interest dueunder the terms of this recommended Order.(d) Expunge from all its official records all referenceswhich may reflect that each of the discriminatees namedabove had been discharged or in any other way had theiremployment terminated by involuntary means.32 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations. he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(e) Within 7 days from the date of this Order, mail toeach discriminatee named above a letter of recommenda-tion which will contain the name of said employee, hisinclusive dates of employment by the Employer, his jobtitle, a true and nondiscriminatory statement that hiswork performance was good, and that he would be re-hired upon request if production operations are resumedin the Burlington, New Jersey, area. Such letter of rec-ommendation shall contain no reference ,.-hatsoever tothe instant proceedings. nor shall it contain anything toindicate that the dischargees' termination of employmentwas anything but voluntary.(f) Mail to each of the discriminatees named above,and to each other production employee on the Employ-er's Burlington. New Jersey, facility payroll on July 30,1980, copies of the attached notice marked "Appen-dix."a' (The requirement that the notice be mailed is ne-cessitated by the cessation of production operations atthe Burlington facility. I conclude this method is dictatedby a need to effectively convey the message contained inthe notice. Arnshu Associates, Inc., and Spring ValleyGarden Associate. 218 NLRB 831, 836-837 (1975).)Accordingly, the "Appendix" shall be prepared by theRegional Director for Region 4 in sufficient numbers topermit mailing to each such production employee. Suchnotices shall be forwarded by the Regional Director tothe Employer. Within 5 days of receipt thereof, the Em-ployer shall mail a copy of the notice to each of itsformer production employees of the Burlington facility.Upon completion of such mailing, the Employer shallforthwith submit to the Regional Director a list of thenames and addresses of the employees to whom thenotice was mailed, together with a certification signed byan authorized Employer representative that the Employ-er has completed the mailing in accordance with theterms of this recommended Order.Before mailing copies of the notice to the employeesdesignated to receive them, each notice shall be signedby an authorized representative of the Employer.(g) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Employer has taken to comply herewith33 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder (of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"